Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 16, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10096951 (reference patent) in view of Montgomery (US2012/0086546). Claims 9, 11-15, 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10096951 (reference patent) in view of Montgomery (US2012/0086546), further in view of Nambu (US2008/0154387). Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 1 and 16, reference patent claims 1-2 (and similarly reference patent claim 8 regarding memory stored operations) anticipates most of the recited smart outlet operation limitations, although explicit recitation is not made that the received identification information comprises also user identification information. Montgomery, however, teaches that it is known in the art of smart outlets restricting power access based on received information to receive and determine whether to provide power based on both device id information and user id info 
Re claims 3-8, 18-20, reference patent claims 1, 3-7 further recite essentially the same further limitations respectively (note limitations of claim 6 are recited in reference patent claim 1).
Re claims 9, reference patent claims 8-9 in view of Montgomery teaches most of the recited limitations as similarly discussed regarding claim 1, but does not explicitly recite details regarding updating history information. Nambu, however, teaches that it is known in the art of smart outlets acquiring identifying information from devices receiving power to include operations to update history information of outlets based on the acquired information (see Nambu: [0058-0061], [0119-0120], [0137], [0283], [0289], Figs. 1 regarding recording outlet and device connection info), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such operation for purposes of allowing managers of the system to analyze or access records of use of the smart outlet and devices (see Nambu: [0058-0061], [0119-0120], [0137], [0283], [0289]).
Re claims 11-15, reference patent claims 1, 3-7 further recite essentially the same further limitations respectively.
Re claim 17, reference patent claims 8-9 in view of Montgomery, further in view of Nambu teaches the further recited limitations as similarly discussed regarding claim 9 (note contents of various types of information are not further defined in the claims).

Claim Objections
Claims 1, 3, 9, 11, 16, 18, 20 objected to because of the following informalities:  
Re claim 1, it is recommended the 2nd to last paragraph be amended: "activating the smart 
Re claims 3, 9, 11, 16, 18, 20 it is recommended the claims be amended to consistently reference both the received device identification information and the received user identification information as they are introduced in the respective claims (as opposed to vague reference to "the received identification information" as currently recited). For example, claim 9 may be amended: "determining, based on the received device identification information and user identification information, that the device is authorized…" and similar for the other claims to prevent potential issues with insufficient antecedent basis regarding which received information is being referred to. Note the claims will be interpreted in this manner as referring to both device and user ID info, but if different claim scope is intended then it is recommended the claims be amended accordingly.  
Re claim 9, 4th paragraph, should be amended: "receiving, at [[the]] a smart outlet in an inactive state…" to prevent potential issues with insufficient antecedent basis since the outlet is not previously introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US2013/0314069) in view of Montgomery (US2012/0086546).
Re claim 1, Suzuki discloses a method for contraband detection within a controlled environment (see Figs. 1-4, 6), comprising: 
receiving, at a smart outlet (power supply device <100>, see Suzuki: [0141-0143], [0162], Figs. 2, 4 regarding embodiment as a power outlet) in an inactive state, device identification information associated with a device (power receiving device <200>, see Suzuki: [0140], [0298-0300], Figs. 2, 14) connected to the smart outlet (see Suzuki: [0052-0053], [0060-0061], [0116], [0119], [0129-0131], Figs. 1, 2 regarding communicating power receiving device ID information to supply device, or other data related to registered user), wherein the smart outlet in the inactive state does not provide power (see Suzuki: [0118], [0129-0131], Fig. 1 
determining, based on the device identification information, that the device is authorized to receive the power from through the smart outlet (see Suzuki: [0129-0131], Fig. 1 regarding authenticating power receiving device ID info to determine if allowed to be supplied power); 
activating the smart power outlet from an inactive state to an active state in response to the device being authorized (see Suzuki: [0129-0131], Fig. 1 and also [0118], [0123-0128] regarding activating outlet by supplying power to receiving device if device authorized);
relaying, after the smart outlet is activated to the active state, the power from the smart outlet to the device through a smart power adapter (plug of power receiving device <200>, i.e. adapter to connect device to AC wall outlets/power supply device, see Suzuki: [0140], Figs. 2, 14; note structure/function of smart adapter not otherwise claimed) connected between the smart outlet and the device (see Suzuki: [0129-0131], [0123-0128], Fig. 1, 2 regarding providing power to receiving device via plug connector if device authorized). See Suzuki: [0041], [0052-0053], [0056-0057], [0060-0061], [0116-0119], [0123-0128], [0129-0131], [0140-0144], [0162], [0298-0300], Figs. 1-4, 6, 14.
Suzuki generally suggests a variety of information may be acquired and used to determine device is authorized to receive power, including also general user identification information associated with a user of the device (see Suzuki: [0052-0053], [0129-0131], Fig. 1 regarding example ID info including registration data and registered user; note the claim also does not specify particularly limit what would be considered information associated with device 
Re claim 3
Re claim 4, Suzuki in view of Montgomery teaches the method of claim 3, further comprising, in response to the device being identified as not authorized: transmitting an alert message to a monitoring center (external terminal/portable communication device/remote control or other external device receiving and providing notification to user; see Suzuki: [0108], [0209], [0261], [0270] regarding providing notification when power not transmitted to an external device for notifying user; note structure/function of monitoring center not otherwise claimed); and maintaining the smart outlet in the inactive state (see Suzuki: [0129-0131], Fig. 1 regarding power supply device not providing power if receiving device not authorized).
Re claim 5, Suzuki in view of Montgomery teaches the method of claim 4, wherein the alert message is transmitted over a second connection between the smart outlet and the monitoring center, the second connection being a wireless connection or a powerline connection (see Suzuki: [0209], [0226], [0245], Fig. 6 regarding communicating notification to external device wirelessly).
Re claim 7
Re claim 8, Suzuki in view of Montgomery teaches the method of claim 1, further comprising: querying, through the connection, the device for the identification information associated with the device (see Suzuki: [0060-0061], [0119], Fig. 1 regarding requesting information which may be done via electrical connection between outlet and plug adapter/power receiving device).
Re claim 16, the claim recites a non-transitory computer-readable medium having instructions stored therein for performing operations mostly corresponding to the limitations recited in claim 1 above as rejected by the same reasoning applied above to claim 1. See Suzuki: [0152-0153], [0206], Fig. 6 regarding supply device with wireless communication capability having control unit implemented as processor performing the related operations with storage of the relevant data/application (note generally limitations of the preamble are not limiting unless relationship/limitations in body of the claim are specifically recited). Suzuki in view of Montgomery further teaches operation of detecting, by the smart outlet in the inactive state, a connection with the device and the smart outlet (see Suzuki: [0056-0057], [0116-0117], [0143-0144], Figs. 1-2 regarding supply device detecting connection with receiving device and its adapter plug).
Re claims 18-19, the further recited limitations essentially correspond to limitations recited in claims 3-4, respectively, and are therefore rejected by the same reasoning applied above.
Re claim 20, Suzuki in view of Montgomery teaches the non-transitory computer readable medium of claim 16, wherein determining whether the device is authorized to receive the power from the smart outlet comprises: transmitting the received identification .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Montgomery, further in view of Eriksen (US2017/0324195).
Re claim 2, Suzuki in view of Montgomery teaches the method of claim 1, but does not explicitly disclose receiving the user ID info by activation of a camera on the device to capture an image of the user to be sent as the info. Eriksen, however, teaches that it is known in the art of smart outlet systems determining whether an outlet is authorized to supply power to a device to include receiving user identification information by activating a camera on the device; causing the camera to capture image data of the user of the device; and receiving the image data from the device, wherein the user identification information comprises the image data (see Eriksen: [0292-0293], [0337], [0355], Figs. 33, 35 regarding appliance with camera providing information to verify against database to determine whether authorized to turn on power to the electrical receptacle supplying appliance). It would have been obvious to one of .

Claims 6, 9, 11-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Montgomery, further in view of Boyer (US2011/0015795).
Re claim 6, Suzuki in view of Montgomery teaches the method of claim 1, and further the smart outlet (power supply device <100>) performing authentication using information from a database (see Suzuki: [0129-0131]) and also discloses communication with an external device/server which may perform control of power supply devices (see Suzuki: [0203], Fig. 6), but does not explicitly discuss forwarding identification information to another device for it to determine and respond whether device is authorized to receive power. Boyer, however, teaches that it is known in the art of smart power outlet systems with device identification and selective outlet power supply to include transmitting the received identification information to a monitoring center; and receiving a contraband response from the monitoring center, wherein the contraband response indicates whether the device is authorized to receive the power from the smart outlet (see Boyer: [0031], [0034], Figs. 1, 5-6 regarding server <150> communicated to received device ID info from outlets and providing positive/negative response to unlock/lock 
Re claim 9, Suzuki in view of Montgomery teaches a smart outlet for detecting contraband within a controlled environment (see discussion of claim 1 above regarding details of combination with Montgomery), comprising: 
a memory (storage unit of power supply device <100>, see Suzuki: [0206], Fig. 6); and 
a processor (control unit <106> of power supply device <100>, see Suzuki: [0152-0153], Figs. 2, 6) coupled to the memory, the processor configured to perform operations comprising: 
receiving, at the smart outlet (power supply device <100>, see Suzuki: [0141-0143], [0162], Figs. 2, 4 regarding embodiment as a power outlet) in an inactive state, device identification information associated with a device (power receiving device <200>, see Suzuki: [0140], [0298-0300], Figs. 2, 14) connected to the smart outlet (see Suzuki: [0052-0053], [0060-0061], [0116], [0119], [0129-0131], Figs. 1, 2 regarding communicating power receiving device ID information to supply device, or other data related to registered user) and user identification information (see Montgomery: [0044], [0046], [0048], [0053], Figs. 1, 5B and discussion of claim 1 above regarding obviousness 
determining, based on the received identification information, that the device is authorized to receive the power from through the smart outlet (see Suzuki: [0129-0131], Fig. 1 regarding authenticating power receiving device ID info to determine if allowed to be supplied power; see also Montgomery: [0044], [0046], [0048], [0053], Figs. 1, 5B and discussion of claim 1); 
activating the smart power outlet from an inactive state to an active state in response to the device being authorized (see Suzuki: [0129-0131], Fig. 1 and also [0118], [0123-0128] regarding activating outlet by supplying power to receiving device if device authorized);
relaying, after the smart outlet is activated to the active state, the power from the smart outlet to the device through a smart power adapter (plug of power receiving device <200>, i.e. adapter to connect device to AC wall outlets/power supply device, see Suzuki: [0140], Figs. 2, 14; note structure/function of smart adapter not otherwise claimed) connected between the smart outlet and the device (see Suzuki: [0129-0131], [0123-0128], Fig. 1, 2 regarding providing power to receiving device via plug connector if device authorized). See Suzuki: [0041], [0052-0053], [0056-0057], [0060-0061], [0116-0119], [0123-0128], [0129-0131], [0140-0144], [0162], [0298-0300], Figs. 1-4, 6, 14; 
Suzuki in view of Montgomery does not explicitly discuss updating history information of the smart outlet based on the device identification information and the user identification information (note though the claims do not specify what the history information is or how/with what it is updated specifically). Boyer, however, teaches that it is known in the art of smart outlet control systems to include operations to update history information of the smart outlet based on the received ID information (see Boyer: [0034], Fig. 6 regarding updating outlet memory with ID information of devices connected and determined to be authorized by server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Suzuki in view of Montgomery to incorporate the teachings of Boyer by including operation to update history information as recited for purposes of enabling the outlet to update and subsequently recognize previously authorized device ID info and reduce requirement for external communications (see Boyer: [0034], Fig. 6). 
Re claims 11-15, the further recited limitations correspond essentially to the limitations recited in claims 3-6, 8, respectively, and are rejected under the same reasoning. See respective rejections above for corresponding details and reasoning.
Re claim 17, Suzuki in view of Montgomery teaches the non-transitory computer readable medium of claim 16, but does not explicitly discuss updating history information of the smart outlet based on the user identification information, smart power adapter identification information, and smart outlet identification information (note smart power adapter identification information may generally correspond with device identification .

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Montgomery, further in view of Boyer, as applied to claim 9 above, further in view of Eriksen.
Re claim 10, Suzuki in view of Montgomery, further in view of Boyer, teaches the smart outlet of claim 9, but does not explicitly disclose receiving the user ID info by activation of a camera on the device to capture an image of the user to be sent as the info. Eriksen, however, teaches that it is known in the art of smart outlet systems determining whether an outlet is authorized to supply power to a device to include receiving user identification information by activating a camera on the device; causing the camera to capture image data of the user of the 

Conclusion
In summary, it is recommended address the Double Patenting issues as appropriate, and consider the cited prior art rejections which appear to teach that smart outlets selectively activated to supply power when determining device is authorized based on device ID and user ID info are generally known in the art. Applicant is reminded claim language is given its broadest reasonable interpretation, and that many element/operation names are not particularly limiting without any explicit recitation of the element's specific structure and functions or details of operation. It is also noted that many operations/steps do not specify what structures are performing the operations/steps which may result in broader interpretation than intended. It is recommended Applicant ensure the claims explicitly recite 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID A SHIAO/Examiner, Art Unit 2836                             

/HAL KAPLAN/Primary Examiner, Art Unit 2836